DETAILED ACTION
Applicant’s Response
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on December 2, 2021, has been entered.
Claims 1, 5, 8-9, and 11 are amended; claim 4 is canceled.
The applicant contends that Taniyama’s opening is not formed at the crest portion of a convexity, as the independent claims require, nor does the reference show a tapered inclined surface (pp. 7-8). 
In response, the examiner observes that the relevant limitation remains conceptually incomplete. That is, the reason the opening is embedded within a convex portion is to obviate disturbances to the downflow from the fan filter unit (F) [0082]. The claim set, however, does not couple this effect to the claimed configuration of the connection unit. Because the structure of the connection unit is not linked to a specific functional purpose, its configuration is reduced to a simple matter of design. The examiner encourages the recitation of the fan filter unit so as to clarify the functional purpose of the connection unit’s convex orientation. 
Regarding the outstanding claim language of claims 1 and 11, the examiner notes that the penultimate paragraph specifies an “opening formed at a crest portion of the convex portion.” An “opening” is an abstract volume of space whose boundaries can be delimited arbitrarily. As such, one can simply construe Taniyama’s “opening” as encompassing a region adjacent to the crest portion. 
Concerning the final paragraph, the examiner understands Taniyama’s hood (61) as satisfying the claimed requirement of a “tapered inclined surface” whose height decreases in a lateral direction.
The rejections are maintained.
Specification
The proposed amendments to the specification are objected to for the characterization of the sealing portion as being “protruded from the fitted portion 23C.”  The written disclosure does not contemplate this aspect, and the detail of Figure 7 is not sufficient to establish predication.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders – “mechanism” and “portion,” in this case – that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “opening/closing mechanism” of claims 1 and 11;
The “rotation mechanism” of claim 7;
The “sealing portion” of claim 8;
The “sealing portion” of claim 9.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The opening/closing mechanism (90) will be interpreted as a shutter in accordance with page 21, line 18 of the specification.
The rotation mechanism (92) will be interpreted as a motor or rotary actuator in accordance with page 30, lines 7-11 of the specification.
The sealing portion (91A) of the shutter, as recited by claim 8, will be interpreted as a rubber or sponge in accordance with page 28, lines 20-25.
The sealing portion (23D) of the connection unit, as recited by claim 9, will be interpreted as a rubber or sponge in accordance with page 31, lines 19-23. 
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 7, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi et al., US 2009/0162170, in view of Taniyama et al., US 2015/0024671.
Claims 1-2, 11: Yamagishi discloses a substrate processing device, comprising (Fig. 1A):
A transfer chamber (103) configured to transfer a substrate under an atmospheric pressure [0020];
A plurality of processing units (101), each including:
A vacuum processing chamber (3);
A load-lock chamber (1) connected to the processing chamber;
Wherein the transfer chamber has a connection unit for connecting the load-lock and processing chambers;
The connection unit includes:
An opening that allows the transfer chamber to communicate with the load-lock;
A shutter (8), i.e., the “opening/closing mechanism,” configured to open and close the opening [0020].
Apropos of the limitation specifying that the processing units are “detachably attached to the transfer chamber by the connection unit,” the examiner observes that these features can be dismantled in the manner opposite of their affixment. 
Regarding the connection unit and its “convex portion”: Taniyama provides a convex shield (6) which is used to disperse a curtain gas that guards an opening (23) from the incursion of contaminants [0049-53]. As shown by Figure 1, the opening (23) is aligned with the crest of the shield. As Yamagishi shares the desideratum of reducing the spread of contaminants, it would have been obvious to provide a convex shield to accommodate a nozzle which, in turn, disperses a curtain gas across the opening of apparatus’s load ports. 
Further, the second paragraph of both claims 1 and 11 has been amended to specify that a substrate is “received from an equipment front end module (EFEM).” The examiner notes that the claim does not positively recite an EFEM as a member of the substrate processing device, but merely requires the transfer chamber to be capable of accepting a substrate from such a module. Accordingly, the examiner affirms that Yamagishi’s transfer chamber is structurally capable of receiving a substrate that, at some point, was priorly possessed by an EFEM. 
Lastly, regarding the new material, the examiner understands Taniyama’s hood (61) as satisfying the claimed requirement of a “tapered inclined surface” whose height decreases in a lateral direction.
Claim 7: Necessarily, some form of an actuator, i.e., “rotation mechanism,” is required to shift the gate valve – it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art (In re Venner, 120 USPQ 192).
Claim 10: As delineated by Figures 2, Yamagishi contemplates an embodiment in which the processing units are arranged in multiple vertical stages. 
Claims 5-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi in view of Taniyama, and in further view of Mazzocco et al., US 2013/0068391.
Claims 5-6: Yamagishi is silent regarding the shutter’s placement. In supplementation, Mazzocco describes an opening/closing mechanism which disposes a shutter (520) on an inclined surface (524) (Fig. 5, [0042]). When the shutter is removed to provide access to the opening, the shutter shifts to an accommodating portion (536) [0042]. It 
Claims 8-9: Mazzocco provides the shutter’s contact surface with an elastomer seal (222) to obviate the generation of particulate matter [0035]. The examiner is considering an elastomeric material as reading upon the rubber structure being taken to constitute the claimed features of a “sealing portion” and “fitting portion,” as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125, USPQ 416).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/     Primary Examiner, Art Unit 1716